[Cite as State v. R.D., 2014-Ohio-5100.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :                  No. 13AP-847
                                                                (C.P.C. No. 12CR-5584)
v.                                               :                        and
                                                                    No. 13AP-1059
[R.D.],                                          :              (C.P.C. No. 12CR-4024)

                 Defendant-Appellant.            :            (REGULAR CALENDAR)




                                           D E C I S I O N

                                    Rendered on November 18, 2014



                 Ron O'Brien, Prosecuting Attorney, and Michael P. Walton,
                 for appellee.

                 Timothy Young, Ohio Public Defender, and Sheryl Trzaska,
                 for appellant.

                  APPEALS from the Franklin County Court of Common Pleas

O'GRADY, J.

          {¶ 1} In these consolidated appeals, defendant-appellant, R.D., challenges his
convictions for burglary and three counts of felonious assault entered by the Franklin
County Court of Common Pleas ("adult court"). For the reasons that follow, we affirm in
part and reverse in part.
I. FACTS AND PROCEDURAL BACKGROUND
          {¶ 2} On February 16, 2012, in case No. 12JU-2245, a delinquency complaint was
filed in the Franklin County Court of Common Pleas, Division of Domestic Relations,
Juvenile Branch ("juvenile court") against appellant, then 16 years old, charging him with
aggravated robbery, in violation of R.C. 2911.01(A)(1); robbery, in violation of R.C.
2911.02(A)(1); felonious assault, in violation of R.C. 2903.11(A)(1); and kidnapping, in
Nos. 13AP-847 and 13AP-1059                                                                   2


violation of R.C. 2905.01(A)(2). The offenses were allegedly committed on or about
February 9, 2012, against J.W., while appellant displayed a handgun. If committed by an
adult, the offenses would have been felonies.
       {¶ 3} On March 5, 2012, in case No. 12JU-2968, another delinquency complaint
was filed in the juvenile court charging appellant with felonious assault, in violation of
R.C. 2903.11(A)(2), with a firearm specification. The offense was allegedly committed on
or about February 8, 2012, against E.H. If committed by an adult, the offense would have
been a felony.
       {¶ 4} On March 20, 2012, in case No. 12JU-4021, a third delinquency complaint
was filed in the juvenile court charging appellant with burglary, in violation of R.C.
2911.12(A)(2); two counts of grand theft of a firearm, in violation of R.C. 2913.02(A)(1);
and theft, in violation of R.C. 2913.02(A)(1). The offenses were allegedly committed on or
about February 8, 2012, against C.Y. If committed by an adult, the offenses would have
been felonies.
       {¶ 5} The juvenile court ultimately granted the state's motion to transfer the three
cases to adult court. In case No. 12JU-2245, the juvenile court transferred the aggravated
robbery charge pursuant to the mandatory bindover provision, R.C. 2152.12(A), and the
remaining charges under the discretionary bindover provision, R.C. 2152.12(B), in
conjunction with R.C. 2152.12(F). In the other two cases, the juvenile court granted the
state's motions to transfer the cases under the discretionary bindover provision in R.C.
2152.12(B), in conjunction with R.C. 2152.12(F). Prior to transferring the cases to adult
court, the juvenile court did not conduct an amenability hearing described by R.C.
2152.12(B)(3) or obtain appellant's waiver of such hearing.
       {¶ 6} The matters proceeded in adult court under two case numbers, 12CR-4024
and 12CR-5584. In case No. 12CR-4024, all three transfer entries were filed. However,
the indicted charges only pertained to the incident with J.W. that had been at issue in case
No. 12JU-2245. Specifically, appellant was indicted on the following charges, all with
firearm specifications: aggravated robbery, in violation of R.C. 2911.01; two counts of
robbery, in violation of R.C. 2911.02; and felonious assault, in violation of R.C. 2903.11.
Nos. 13AP-847 and 13AP-1059                                                                             3


        {¶ 7} In case No. 12CR-5584, none of the transfer entries were filed but appellant
was indicted on eight counts1 pertaining to the incidents at issue in case Nos. 12JU-4021
and 12JU-2968 and an incident with B.S., which was not the subject of any charges in the
complaints filed in the juvenile court. Specifically, appellant was indicted for: burglary of
C.Y.'s home, in violation of R.C. 2911.12; two counts of grand theft of a firearm from C.Y.,
in violation of R.C. 2913.02; theft from C.Y., in violation of R.C. 2913.02; felonious assault
of B.S., in violation of R.C. 2903.11; attempted aggravated burglary of B.S., in violation of
R.C. 2923.02 and 2911.11; felonious assault of E.H., in violation of R.C. 2903.11; and
attempted aggravated robbery of E.H., in violation of R.C. 2923.02 and 2911.01. Each
count had a firearm specification.
        {¶ 8} In case No. 12CR-4024, appellant pled guilty to the felonious assault of
J.W., a second-degree felony, with a firearm specification, and the adult court entered a
nolle prosequi as to the remaining counts. In case No. 12CR-5584, appellant pled guilty to
the burglary of C.Y.'s home without a specification and the felonious assaults of B.S. and
E.H. with specifications. The adult court entered a nolle prosequi as to the remaining
counts against appellant.
        {¶ 9} The adult court sentenced appellant in both cases but implicitly stayed his
sentences and returned the matters to the juvenile court for an R.C. 2152.121 reverse
bindover hearing. In both adult court cases, appellant stipulated, for purposes of the R.C.
2152.121 hearing, that he was not amenable to care or rehabilitation within the juvenile
system, the safety of the community required he be subject solely to adult sanctions, and
certain factors that supported discretionary transfer of the cases to adult court
outweighed the considerations against a discretionary transfer.                  He also waived the
investigation, including mental examination, required by R.C. 2152.12 and Juv.R. 30(C).
The juvenile court accepted these stipulations and transferred the matters back to the
adult court, which then imposed the sentences.
II. ASSIGNMENT OF ERROR
        {¶ 10} Appellant assigns the following single assignment of error for our review:



1The indictment contains 13 counts. The first 8 counts are against appellant and R.M., but the remaining 5
counts are only against R.M.
Nos. 13AP-847 and 13AP-1059                                                                4


              The Franklin County Court of Common Pleas committed plain
              error when it convicted and sentenced [appellant] for burglary
              and felonious assault, because it did not have subject matter
              jurisdiction over those cases. State v. Brown, 10th Dist.
              Franklin No. 1[3]AP-349, 2014-Ohio-314; R.C. 2152.12;
              Fourteenth Amendment to the United States Constitution;
              Section 16, Article I of the Ohio Constitution.

III. DISCUSSION
       {¶ 11} "The juvenile court has exclusive original jurisdiction to hear complaints
alleging that a juvenile is a delinquent child by reason of having committed an offense that
would be a crime if committed by an adult." State v. Brown, 10th Dist. No. 13AP-349,
2014-Ohio-314, ¶ 14, citing State v. Lucas, 10th Dist. No. 10AP-923, 2011-Ohio-3450,
¶ 19, citing In re M.P., 124 Ohio St. 3d 445, 2010-Ohio-599, ¶ 11, and R.C. 2151.23(A).
       {¶ 12} "R.C. 2152.12 establishes procedures for both mandatory and discretionary
transfers of juvenile cases that allege conduct that would be criminal if engaged in by an
adult." Id. at ¶ 14. Where a juvenile court purports to transfer a juvenile case to adult
court without having complied with the proper procedures in R.C. 2152.12, the adult court
proceeds in the absence of subject-matter jurisdiction and any judgment entered by the
adult court is a nullity and void ab initio. See id. at ¶ 29, citing State v. Wilson, 73 Ohio
St.3d 40, 44 (1995); State v. King, 6th Dist. No. L-12-1013, 2013-Ohio-1265, ¶ 10; State v.
Hanning, 10th Dist. No. 98AP-380 (Feb. 9, 1999).
       {¶ 13} In this appeal, the parties offer competing interpretations of R.C. 2152.12
and its application to appellant's juvenile cases.     We review statutory interpretation
questions de novo:
              The primary goal of statutory interpretation is to determine
              and give effect to the General Assembly's intent in enacting
              the statute. Id. To determine legislative intent, we first
              consider the statutory language in context, construing the
              words and phrases according to rules of grammar and
              common usage. Bartchy v. State Bd. of Edn., 120 Ohio St. 3d
205, 2008-Ohio-4826, ¶ 16. However, " ' "[w]here the
              language of a statute is plain and unambiguous and conveys a
              clear and definite meaning there is no occasion for resorting
              to rules of statutory interpretation. An unambiguous statute is
              to be applied, not interpreted." ' " [State v. Banks, 10th Dist.
              No. 11AP-69, 2011-Ohio-4252] at ¶ 13, quoting State v.
Nos. 13AP-847 and 13AP-1059                                                             5


              Palmer, 10th Dist. No. 09AP–956, 2010-Ohio-2421, 20,
              quoting Sears v. Weimer, 143 Ohio St. 312 (1944), paragraph
              five of the syllabus.

State v. Vancleef, 10th Dist. No. 13AP-703, 2014-Ohio-2144, ¶ 6.
A. MANDATORY BINDOVER
       {¶ 14} R.C. 2152.10(A) provides an alleged juvenile delinquent is eligible for
mandatory transfer when:
              (2) The child is charged with a category two offense, other
              than a violation of section 2905.01 of the Revised Code, the
              child was sixteen years of age or older at the time of the
              commission of the act charged, and either or both of the
              following apply:

              ***

              (b) The child is alleged to have had a firearm on or about the
              child's person or under the child's control while committing
              the act charged and to have displayed the firearm, brandished
              the firearm, indicated possession of the firearm, or used the
              firearm to facilitate the commission of the act charged.

       {¶ 15} R.C. 2152.12(A) establishes the procedure for a mandatory transfer of a case
to adult court. R.C. 2152.12(A)(1)(b) provides, in relevant part:
              After a complaint has been filed alleging that a child is a
              delinquent child by reason of committing a category two
              offense, the juvenile court at a hearing shall transfer the case if
              the child was sixteen or seventeen years of age at the time of
              the act charged and either of the following applies:

              ***

              (ii) Division (A)(2)(b) of section 2152.10 of the Revised Code
              requires the mandatory transfer of the case, and there is
              probable cause to believe that the child committed the act
              charged.

       {¶ 16} A "category two offense" includes aggravated robbery, in violation of R.C.
2911.01. R.C. 2152.02(CC).
Nos. 13AP-847 and 13AP-1059                                                                  6


B. DISCRETIONARY BINDOVER
       {¶ 17} R.C. 2152.10(B) provides that unless a child is subject to mandatory
transfer, discretionary transfer may occur "if a child is fourteen years of age or older at the
time of the act charged and if the child is charged with an act that would be a felony if
committed by an adult, the child is eligible for discretionary transfer to the appropriate
court for criminal prosecution." See R.C. 2152.02(I) (defining "discretionary transfer").
       {¶ 18} R.C. 2152.12(B) governs the procedure for discretionary transfer and
provides:
              Except as provided in division (A) of this section, after a
              complaint has been filed alleging that a child is a delinquent
              child for committing an act that would be a felony if
              committed by an adult, the juvenile court at a hearing may
              transfer the case if the court finds all of the following:

              (1) The child was fourteen years of age or older at the time of
              the act charged.

              (2) There is probable cause to believe that the child
              committed the act charged.

              (3) The child is not amenable to care or rehabilitation within
              the juvenile system, and the safety of the community may
              require that the child be subject to adult sanctions. In making
              its decision under this division, the court shall consider
              whether the applicable factors under division (D) of this
              section indicating that the case should be transferred
              outweigh the applicable factors under division (E) of this
              section indicating that the case should not be transferred. The
              record shall indicate the specific factors that were applicable
              and that the court weighed.

"An amenability hearing under R.C. 2152.12(B)(3) may be waived provided (1) the
juvenile, through counsel, expressly states on the record a waiver of the amenability
hearing and (2) the juvenile court engages in a colloquy on the record with the juvenile to
determine that the waiver was made knowingly, voluntarily, and intelligently." State v.
D.W., 133 Ohio St. 3d 434, 2012-Ohio-4544, syllabus.
Nos. 13AP-847 and 13AP-1059                                                                                   7


C.    ELIGIBILITY            FOR       BOTH        MANDATORY               AND       DISCRETIONARY
      BINDOVER

        {¶ 19} R.C. 2152.12(F) outlines the procedure which must be followed when a
juvenile is charged with multiple offenses and one of the charges requires mandatory
transfer. When the transfers in the present case occurred, R.C. 2152.12(F) provided:
                 (1) Initially, the court shall decide the motion alleging that
                 division (A) of this section applies and requires that the case
                 or cases involving one or more of the acts charged be
                 transferred.

                 (2) If the court determines that division (A) of this section
                 applies and requires that the case or cases involving one or
                 more of the acts charged be transferred, the court shall
                 transfer the case or cases in accordance with that division.
                 After the transfer pursuant to division (A) of this section, the
                 court shall decide, in accordance with division (B) of this
                 section, whether to grant the motion requesting that the case
                 or cases involving one or more of the acts charged be
                 transferred pursuant to that division. Notwithstanding
                 division (B) of this section, prior to transferring a case
                 pursuant to division (A) of this section, the court is not
                 required to consider any factor specified in division (D) or (E)
                 of this section or to conduct an investigation under division
                 (C) of this section.

                 (3) If the court determines that division (A) of this section
                 does not require that the case or cases involving one or more
                 of the acts charged be transferred, the court shall decide in
                 accordance with division (B) of this section whether to grant
                 the motion requesting that the case or cases involving one or
                 more of the acts charged be transferred pursuant to that
                 division.

Former R.C. 2152.12(F), 2011 Am.H.B. No. 86 (effective Sept. 30, 2011, amended effective
Sept. 28, 2012).2
        {¶ 20} Here, one or more complaints were filed alleging appellant was a delinquent
child for committing two or more acts that would be offenses if committed by an adult,
and the state made motions to transfer the cases with regard to R.C. 2152.12(A) and (B).
2 The current version of R.C. 2152.12(F) includes a fourth subsection which states: "(4) No report on an
investigation conducted pursuant to division (C) of this section shall include details of the alleged offense as
reported by the child."
Nos. 13AP-847 and 13AP-1059                                                                                8


The parties appear to agree R.C. 2152.12(F) applies in this matter. In case number 12JU-
2245, the juvenile court noted a complaint was filed alleging appellant was delinquent by
reason of committing the category two offense of aggravated robbery with a firearm as
specified in R.C. 2152.10(A)(2)(b). Appellant was 16 years old at the time of the offense,
and the juvenile court found probable cause to believe he committed that offense.3
Therefore, the requirements for mandatory transfer of this case to adult court were
satisfied. See R.C. 2151.12(A)(1)(b)(ii) and (F).
          {¶ 21} Appellant suggests a juvenile court could only execute a mandatory
bindover of the aggravated robbery charge under these circumstances. However, the plain
language of R.C. 2152.12(A)(1)(b)(ii) requires that a juvenile court "transfer the case"
under these circumstances, not just the act charged that formed the basis for the
application of R.C. 2152.12(A)(1)(b)(ii). See generally State v. Bishop, 8th Dist. No.
89184, 2007-Ohio-6197, ¶ 27 (finding that when the requirements for mandatory
bindover under R.C. 2152.12(A)(1)(a) are satisfied, the statute mandates the juvenile court
"transfer the case" to adult court, not just the charge that triggers the mandatory bindover
provision).
          {¶ 22} Furthermore, the juvenile court need not conduct an R.C. 2152.12(B)(3)
amenability hearing prior to the transfer even if other offenses charged in the case would
not have subjected the case to mandatory transfer. See R.C. 2152.12(A)(1)(b)(ii) and
(F)(2).
          {¶ 23} Accordingly, the juvenile court had to transfer all proceedings in case No.
12JU-2245 under R.C. 2152.12(A)(1)(b)(ii); a pre-transfer amenability hearing was not
required. See R.C. 2152.12(F)(2).            The transfer rendered the state's additional R.C.
2152.12(B) motion in case No. 12JU-2245 unnecessary. Therefore, we find the adult court
had subject-matter jurisdiction to convict appellant of the felonious assault of J.W. in case
No. 12CR-4024, which stemmed from case No. 12JU-2245.
          {¶ 24} Next, the juvenile court, in accordance with R.C. 2152.12(F)(2), had to
address the state's discretionary bindover motions in case Nos. 12JU-4021 and 12JU-

3 Appellant incorrectly indicates R.C. 2152.12(A)(1)(b)(ii) also applied because of the charge for kidnapping
J.W. Kidnapping, in violation of R.C. 2905.01, is a category two offense. R.C. 2152.02(CC)(1). However, R.C.
2152.12(A)(1)(b)(ii) does not apply unless R.C. 2152.10(A)(2)(b) also applies. R.C. 2152.10(A)(2)(b) does not
apply to violations of R.C. 2905.01, the kidnapping statute.
Nos. 13AP-847 and 13AP-1059                                                                  9


2968. The state maintains once the juvenile court transferred 12JU-2245 under R.C.
2152.12(A), the other two juvenile court cases had to be bound over, and an R.C.
2152.12(B)(3) amenability hearing was not required. In support of its argument, the state
emphasizes the last sentence in R.C. 2152.12(F)(2). The state acknowledges we rejected
its interpretation of this sentence in Brown, and stare decisis dictates that, in the absence
of overriding considerations, we adhere to our own previously announced decision. See
State v. Bethel, 10th Dist. No. 07AP-810, 2008-Ohio-2697, ¶ 26. However, the state
argues Brown is poorly reasoned,4 and we should not follow it in the present matter.
          {¶ 25} In Brown, two complaints were filed in juvenile court against Brown on the
same day. The first complaint, which proceeded as juvenile case No. 12JU-5040, alleged
Brown committed aggravated robbery on April 9, 2012.                   Id. at ¶ 3-4. The second
complaint, which proceeded as juvenile case No. 12JU-5662, alleged Brown committed
burglary on April 5, 2012. Id. at ¶ 5. The juvenile court transferred case No. 12JU-5040
to adult court under the mandatory bindover provision in R.C. 2152.10(A)(2). Id. at ¶ 4, 7.
Then the juvenile court transferred case No. 12JU-5662, which was not subject to
mandatory bindover but potentially subject to discretionary bindover, to adult court
without an amenability hearing or Brown's waiver of such a hearing. Id. at ¶ 6, 8-9, 29.
The transferred cases proceeded under separate adult court case numbers, and the
Franklin County Grand Jury issued an indictment in each case. Id. at ¶ 10. Subsequently,
the adult court entered a nolle prosequi in the aggravated robbery case. Id. at ¶ 12. In the
burglary case, Brown pleaded guilty to burglary. Id. at ¶ 11.
          {¶ 26} On appeal, Brown challenged his judgment of conviction in the burglary
case, arguing the adult court did not have subject-matter jurisdiction. Id. at ¶ 1, 13. The
parties agreed R.C. 2152.12(F)(2) established the procedure the juvenile court had to
follow to transfer Brown's cases.            See id. at ¶ 19. Brown argued, pursuant to that
subsection, once the juvenile court executed the mandatory transfer of the aggravated
robbery case, the court still had to comply with R.C. 2152.12(B) before it could transfer the
burglary case. See id. at ¶ 20.




4   Brown, appeal not accepted, 139 Ohio St. 3d 1418, 2014-Ohio-2487.
Nos. 13AP-847 and 13AP-1059                                                              10


       {¶ 27} In contrast, the state focused on the last sentence of R.C. 2152.12(F)(2),
which again states: "Notwithstanding division (B) of this section, prior to transferring a
case pursuant to division (A) of this section, the court is not required to consider any
factor specified in division (D) or (E) of this section or to conduct an investigation under
division (C) of this section." Id. at ¶ 21. The state acknowledged this language was clear,
but argued it was meaningless in the context of the statute as a whole. Id. The state argued
when bindover is mandatory, a juvenile court never has to comply with division (C) of
R.C. 2152.12 or consider the factors in division (D) or (E). See id. Therefore, the state
argued the last sentence of R.C. 2152.12(F)(2) was senseless and urged us to find an error
in the sentence and judicially correct the error by replacing the words "division (A)" with
the words "division (F)(2)." Id. We disagreed with the state's argument and found:
              Arguably, the last sentence of (F)(2) is superfluous because it
              adds nothing to the procedure imposed elsewhere in R.C.
              2152.10 through 12—that is, other statutory divisions establish
              that a juvenile court need not hold an amenability hearing
              where the charged offense is a mandatory bindover offense
              and probable cause exists that the juvenile committed that
              mandatory bindover offense. But the fact that the last
              sentence of (F)(2) arguably was unnecessary does not mean
              that the last sentence is senseless or that the General
              Assembly intended to enact something other than what is
              reflected in the clear language it chose. To the contrary,
              inclusion of the last sentence of (F)(2), if anything, reinforces
              the conclusion logically drawn from the statutory bindover
              scheme as a whole. That conclusion is that, in the case of a
              mandatory bindover offense, a juvenile court need not
              conduct an amenability hearing or background investigation
              when it finds the existence of probable cause. But the fact that
              the General Assembly, in effect, said the same thing twice
              does not render the second iteration senseless or meaningless,
              nor does it justify an inference that the legislature meant
              something else and simply made a drafting mistake.

Id. at ¶ 22. We also disagreed with the state's claim that the bill analysis prepared by the
Legislative Services Commission supported its position. Id. at ¶ 23-24.
       {¶ 28} We found the juvenile court failed to comply with R.C. 2152.12 "in
transferring the discretionary bindover offense of burglary to the adult court without
having first conducted an amenability hearing or obtaining a valid waiver of the right to
Nos. 13AP-847 and 13AP-1059                                                                 11


an amenability hearing." Id. at ¶ 29. Thus, the adult court in Brown proceeded without
subject-matter jurisdiction, rendering the judgment of conviction on the burglary charge a
nullity and void. Id. at ¶ 29-30, 34. We remanded the matter with instructions for the
adult court to transfer the burglary case back to juvenile court for an amenability hearing
or proper waiver of such a hearing. Id. at ¶ 34.
       {¶ 29} In the present matter, the state again urges us to find the General Assembly
did not intend for a juvenile court "to conduct amenability proceedings when a mandatory
transfer has already occurred as part of the same proceedings." (Appellee's Brief, 23.) The
state argues the last sentence of R.C. 2152.12(F)(2) is "not free from doubt and does not,
by itself, clearly express the sense of the General Assembly." (Appellee's Brief, 14.) The
state argues Brown violates various principles of statutory construction, incorrectly
interprets Legislative Services Commission bill analysis, and is inconsistent with
statements of the Criminal Sentencing Commission. But, again, unambiguous statutes
are to be applied, not interpreted. Nothing in the plain language of R.C. 2152.12, including
division (F)(2), permits a juvenile court to transfer all pending cases against a juvenile
simply because the court transfers one of the juvenile's cases under R.C. 2152.12(A), and
we find no reason to deviate from our previous decision in Brown.
       {¶ 30} Applying R.C. 2152.12 and Brown to the case at hand, we conclude the
juvenile court failed to comply with R.C. 2152.12 when it transferred case Nos. 12JU-4021
and 12JU-2968 without first conducting an amenability hearing or obtaining a valid
waiver of the right to such a hearing in those cases. Therefore, the adult court proceeded
in those transferred cases without subject-matter jurisdiction, rendering the judgments of
conviction for the felonious assault of E.H. and burglary of C.Y.'s home void.
       {¶ 31} We note our decision in Brown does not conflict with our previous finding
in this case that the adult court had jurisdiction to convict appellant of felonious assault in
case No. 12CR-4024. Again, in Brown, the defendant was only charged with one offense
in each of his juvenile court cases. In contrast, appellant was charged with multiple
offenses in case No. 12CR-4024, and one of those offenses triggered the mandatory
bindover provision in R.C. 2152.12(A)(1)(b)(ii).
       {¶ 32} Finally, we must address appellant's conviction for the felonious assault of
B.S. in case No. 12CR-5584. Appellant contends the alleged crime occurred while he was
Nos. 13AP-847 and 13AP-1059                                                             12


a juvenile. He also contends the charge arose from an incident separate from those he was
charged with regard to in juvenile court, and the charge was never transferred from
juvenile court to adult court. Thus, appellant claims his conviction for the felonious
assault of B.S. is void. The state counters that under State v. Adams, 69 Ohio St. 2d 120
(1982), the Franklin County Grand Jury was empowered to indict appellant for the
felonious assault of B.S., and the adult court had jurisdiction to convict him for that
offense.
       {¶ 33} In Adams, two juveniles, Adams and White, participated in a series of
armed robberies which included two robberies in Lake County—one in Willoughby and
one in Wickliffe. Authorities initially did not know the pair acted in concert during the
Lake County robberies, so Adams was charged in the Lake County Juvenile Court with
crimes related to only the Willoughby robbery and White with crimes related only to the
Wickliffe robbery. Id. at 120-21. After these cases were bound over to adult court, it came
to light that Adams and White committed the robberies together. Id. at 121-22. The Lake
County Grand Jury indicted each juvenile with crimes related to both Lake County
robberies. Id.
       {¶ 34} Among other things, Adams later appealed from his convictions for
aggravated robbery and felonious assault committed in Wickliffe, and White appealed
from his conviction for aggravated robbery in Willoughby. Id. at 122. In upholding these
convictions, the Supreme Court of Ohio reasoned, in part, that the adult court proceedings
stemmed from properly bound over juvenile cases. See id. at 124, 127-28. The Supreme
Court held: "When a minor is transferred from the Juvenile Court to the Court of
Common Pleas on a charge which would constitute a felony if committed by an adult, the
grand jury is empowered to return any indictment under the facts submitted to it and is
not confined to returning indictments only on charges originally filed in the Juvenile
Court." Id. at paragraph two of the syllabus.
       {¶ 35} The state admits portions of Adams were later superseded by a legislative
enactment but argues the second paragraph of the syllabus was not and Ohio appellate
courts continue to apply it. Even if the second paragraph remains viable and generally
applies in the manner the state argues, Adams is distinguishable from the present matter.
In Adams, the grand jury did not return an indictment until the juvenile court properly
Nos. 13AP-847 and 13AP-1059                                                                 13


relinquished jurisdiction over the cases against Adams and White. In contrast, in this
matter, the grand jury indicted appellant with the felonious assault of B.S. in case No.
12CR-5584. However, case No. 12CR-5584 stems from case Nos. 12JU-4021 and 12JU-
2968, which the juvenile court retained jurisdiction over after its improper transfer
attempt. A grand jury indictment could not cure the adult court's lack of jurisdiction over
these cases. Therefore, appellant's conviction for the felonious assault of B.S. is void.
       {¶ 36} The state also argues R.C. 2151.23(H) supports its position that the grand
jury had the ability to indict appellant for the felonious assault of B.S. Under R.C.
2151.23(H):
              If a child who is charged with an act that would be an offense
              if committed by an adult was fourteen years of age or older
              and under eighteen years of age at the time of the alleged act
              and if the case is transferred for criminal prosecution
              pursuant to section 2152.12 of the Revised Code, except as
              provided in section 2152.121 of the Revised Code, the juvenile
              court does not have jurisdiction to hear or determine the case
              subsequent to the transfer. The court to which the case is
              transferred for criminal prosecution pursuant to that section
              has jurisdiction subsequent to the transfer to hear and
              determine the case in the same manner as if the case
              originally had been commenced in that court, subject to
              section 2152.121 of the Revised Code, including, but not
              limited to, jurisdiction to accept a plea of guilty or another
              plea authorized by Criminal Rule 11 or another section of the
              Revised Code and jurisdiction to accept a verdict and to enter
              a judgment of conviction pursuant to the Rules of Criminal
              Procedure against the child for the commission of the offense
              that was the basis of the transfer of the case for criminal
              prosecution, whether the conviction is for the same degree or
              a lesser degree of the offense charged, for the commission of a
              lesser-included offense, or for the commission of another
              offense that is different from the offense charged.

(Emphasis added.) But, again, case Nos. 12JU-4021 and 12JU-2968 were not properly
transferred under R.C. 2152.12, so R.C. 2151.23(H) does not apply to those cases.
       {¶ 37} We note that the reverse bindover statute, R.C. 2152.121, which contains
provisions on amenability hearings after a conviction or guilty plea, does not cure the
adult court's lack of jurisdiction regarding case Nos. 12JU-4021 and 12JU-2968. R.C.
2152.121 only applies to cases transferred pursuant to R.C. 2152.12(A)(1)(a)(i) or (b)(ii),
Nos. 13AP-847 and 13AP-1059                                                                                  14


i.e., certain mandatory transfer cases. However, case Nos. 12JU-4021 and 12JU-2968 are
not subject to mandatory transfer.5
IV. CONCLUSION
        {¶ 38} For the foregoing reasons, appellant's sole assignment of error is overruled
in part and sustained in part. We affirm appellant's conviction for the felonious assault of
J.W. in case No. 12CR-4024. However, his convictions in case No. 12CR-5584 are void
and therefore reversed. We remand case No. 12CR-5584 (13AP-847) to the Franklin
County Court of Common Pleas with instructions to transfer the matter back to the
Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch, for further proceedings, including an amenability hearing or proper waiver of an
amenability hearing, in case Nos. 12JU-4021 and 12JU-2968.
                                                      Judgments affirmed in part, reversed in part,
                                                          and causes remanded with instructions.

                               SADLER, P.J., and TYACK, J., concur.




5 We recognize appellant entered into a stipulation as part of his guilty pleas in the adult court cases with

regard to his lack of amenability to care or rehabilitation within the juvenile system. Appellant agreed the
stipulation was admissible at a hearing pursuant to R.C. 2152.121, the reverse bindover statute. But again,
where a juvenile court purports to transfer a juvenile case to adult court without having complied with the
proper procedures in R.C. 2152.12, the adult court proceeds in the absence of subject-matter jurisdiction and
any judgment entered by the adult court is a nullity and void ab initio. See Brown at ¶ 29, citing Wilson at
44; King at ¶ 10; and Hanning. This court is aware of no legal authority, nor have the parties directed our
attention to any authority, that stands for the proposition that a juvenile court's failure to comply with R.C.
2152.12 prior to transferring a juvenile case, and an adult court's resultant lack of jurisdiction, can be cured
via a stipulation entered in adult court. In any event, appellant agreed his stipulation was admissible for
purposes of a hearing pursuant to R.C. 2152.121, not R.C. 2152.12. As we previously explained, R.C. 2152.121
does not apply to case Nos. 12JU-4021 and 12JU-2968.